Breese, J. We do not deem it necessary now to consider more than one point in this case, and that is, was the judgment in the U. S. Circuit Court for this district, a lien upon the premises in controversy ? There is no statute of the United States making judgments rendered in their Circuit or District Courts liens upon real estate. By the law of this State, judgments become liens on land from the last day of the term at which the judgment was rendered, and for the period of seven years. (Scates’ Comp. 603.) There being no law of the United States making judgments a lien, Congress has recognized the existence of liens under the local law, and has regulated their continuance and termination at the periods fixed by the local law. 5 U. S. Statutes at large 338, § 10 ; also at pages 393 and 518. The existence of the lien, the time at which it takes effect, and expires, must depend, therefore, upon the local law of the State in which the judgment is rendered. It follows, therefore, the plaintiff should have proved when the Circuit Court adjourned, in order to show the time at which the judgment became a lien. He could not show when the lien attached, except by showing the precise day when the Court adjourned. This he did not do. The judgment is affirmed. Judgment affirmed. Walker, Justice, took no part in this decision.